              ease 3:19-cr-U3932-Db Document 3 Hiea 12/04/19
                                                                           PEtDAD BRIONES
              Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 1 of 21

                                                                                             FILED
                     IN TUE UNITED STATES DISTRICT COURT FOR TILE
                              WESTERN DISTRICT OF TEXAS                              2fl1    DEC   PM    1:   22
                                   EL PASO DIVISION                                                --.
                                                                                       Sil



                                                                                                         p'ry
 UNITED STATES OF AMERICA,                         §   CRIMINAL NO. EP-19-CR-
                                                   §   SEALED
            Plaintiff,                             §   INDICTMENT
                                                   §
 v.                                                §   CT 1:18 U.S.C. § 371 - Conspiracy
                                                   §   CTS 2-8: 18 U.S.C. § 545- Smuggling
 ALEJANDRO CARRILLO,                               §   Into U.S.
 a.k.a JOHN LARRANUS, OSCAR                        §   CT 9-12: 16 U.S.C. § 3372(aXl) &
 MIRANDA, and JOSE URUETA                          §   3373(d)(1)(B) - Lacey Act Wildlife
                                                   §   Trafficking
         Defendant.                                §   CT 13: 16 U.S.C. § 3372(d)(1),
                                                   §   3373(d)(3)(A)(i) - Lacey Act False
                                                   §   Wildlife Record


                                           INDICTMENT             EP19C23932
       The GRAND JURY charges that at all times material to this Indictment:

                                              COUNT 1
                                             Conspiracy
                                          (18 U.S.C. § 371)

                                The Defendant and Co-Conspirators

       1.         ALFJANDRO CAR1ULLO ("Carrillo" or "Defendant") was a retired university

professor and resident of El Paso, Texas. At all times relevant to this Indictment, CARRILLO

was authorized to use and did use the U.S. Border and Customs Protection Secure Electronic

Network for Travelers Rapid Inspection ("SENTRI") lanes during his visits to Mexico. This

allowed him to drive a vehicle through dedicated lanes at ports of entry between the United

States and Mexico with expedited clearance and minimal risk of inspection.

       2.         CC-i, CC-2, cc-3, and CC-4, (referred to collectively as "the suppliers"), co-

conspirators not named as defendants herein, were Mexican nationals residing in Mexico who
             Case 3:19-cr-03932-DB Document 3 Hiea 12/04/19               page 2   01 2].
             Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 2 of 21



were in the business of selling protected and endangered wildlife to customers in the United

States and elsewhere. The suppliers used social media, primarily Facebook, to advertise live

animals for sale, negotiate a price for the animals, and to arrange for the transport and delivery of

the purchased animals.

                Background on the Regulation of Trade in Endangered Species

        3.      The Convention on International Trade in Endangered Species of Wild Flora and

Fauna ("CITES") is an international agreement between governments to protect fish, wildlife,

and plants that are, or may become, threatened with extinction by establishing import and export

restrhtions to protect these species from overexploitation through international trade. There are

approximately 183p        countries to CITES. The United States formally entered into CITES on

July 1, 1975. Mexico became a party to the CITES treaty on September 30, 1991.

        4.      Under CITES, species are protected according to a classification system known as

"appendices." International trade in species listed in these appendices is monitored and regulated

by permits and quotas. The permit restrictions apply to live and dead specimens, as well as the

skins, parts, and products made in whole or in part from a listed species. The appendices provide

a sliding scale of protection, with Appendix I providing the highest level of protection.

       5.       Wildlife and plant species listed in Appendix I of CITES are those currently

threatened with extinction and that are or may be further threatened by trade. Appendix I species

can be imported into the United States only if, prior to importation, the importer possess a valid

CITES export document issued by the country of export, as well as valid corresponding CITES

import documentation issued by the United States.

       6.       Wildlife and plant species listed in Appendix II of CITES include species

that are not presently threatened with extinction but may become so if their trade is not



                                                 2
                 Case 3:19-cr-03932-DB Document 3 I-lIeu 32/04/19 page 3 01 i
                 Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 3 of 21



regulated.        Appendix II species may be allowed in trade; however, they are strictly

regulated and monitored. In order to import any wildlife species listed in Appendix II into

the United States from a foreign country, the regulations require that a valid "foreign export

permit," issued by the specimen's country of origin, be obtained prior to importing any

such wildlife into the United States.

           7.       Wildlife and plant species listed in Appendix III of CITES include species

that are not presently threatened with extinction, but for which a member country requests

assistance in controlling trade.

           8.       Abronia is a genus of lizards found in Mexico and throughout Central America

and northeastern South America. Abronia are small arboreal lizards which inhabit cloud forests

at high elevations. It is listed in CITES Appendix II.

           9.       Dermatemys mawii is a species of turtle commonly referred to as the Central

American river turtle and is found in the Atlantic drainages of Central America, specifically

Mexico, Belize and Guatemala. The Central American river turtle is thought to be one of the 25

most endangered turtle species in the world and has been locally extirpated from much of its

historic   range. The Central American river turtle is listed as endangered by the United States Fish

and Wildlife Service (USFWS) as well as listed in CITES Appendix II.

           10.      Cyclura corntua is a species of lizard that is primarily found in Haiti and the

Dominican Republic and is commonly referred to as the rhinoceros iguana. The rhinoceros

iguana has been listed in CITES Appendix I since 1981.

           11.      Cyclura Lewisi is a species of lizard endemic to the island of Grand Cayman and

is commonly known as the blue iguana. In 2005, the wild population was considered to be




                                                      3
              Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 4 of 21
              Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 4 of 21



 functionally extinct and this species is considered one of the most endangered on earth. The blue

 iguana is currently listed as endangered by the USFWS as well as listed in CITES Appendix I.

        12.       Rhinoclemmys is a genus of terrestrial turtles commonly known as Neotropical

Wood Turtles. Species of Rhinoclemmys are protected under Mexican law due to loss of habitat

and their desirability to collectors.

        13.       Toucans are arboreal, colorful, birds native to the neotropics, the region

comprising Central and South America, including the tropical southern part of Mexico and the

Caribbean. Toucan populations suffer from loss of habitat and deforestation. They are hunted for

both food and the pet trade. To legally import toucans into the United States, in addition to

submitting the proper declarations, one must obtain a veterinary services import permit and a 30-

day quarantine for the bird, due to potential disease outbreaks. Toucans are currently listed in

CITES Appendix IL

        14.       The genus Varanus includes the large lizards commonly referred to as

monitors.     Varanus is listed in CiTES   Appendix II.

        15.      Calwnma and Furcfer are genera of chameleons originating from

Madagascar. Both genera are listed in CITES Appendix II.

       16.       In the United States, CITES is implemented through the Endangered Species Act

("ESA"), which directs the USFWS to administer the treaty. 16 U.S.C.         §   1537(a), 1540(f).

USFWS has issued extensive regulations incorporating the specific permit requirements and

provisions of CITES and listing the species contained in the CITES appendices. 50 C.F.R. § 23.

The ESA makes it unlawful for anyone to engage in trade in any specimens contrary to CITES or

to possess any specimens traded contrary to CITES. 16 U.S.C.       §   1538(c)(1); 50 C.F.R § 23.13(a)

and (c). "Trade," in this context, includes importation into the United States. 50 C.F.R.      §   23.5.



                                                    4
              Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 5 ot 21
              Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 5 of 21



            17.   All imported wildlife must be declared to the USFWS in the United States. A true

 and complete declaration Form 3-177, Declaration for Importation or Exportation ofFish or

 Wild! fe, must be filed at the port where clearance is requested from the USFWS at or before the

time of importation. 16 U.S.C. § 1538(e); 50 C.F.R. § 14.61. Federal regulations also require

that the USFWS clear all wildlife imported into the United States, and that the importer or his

agent make available the wildlife being imported to the officer, as well as all required permits,

licenses, or other documents. 50 C.F.R. § 14.52. The wildlife may only be cleared at certain

ports authorized in the regulations, or by permit. 50 C.F.R.    §   14.11.

        18.       The federal wildlife protection statute known as the Lacey Act is found at Title

16, United States Code, Section 3371 et seq. The Lacey Act makes it unlawful for any person to

import, export, sell, receive, acquire, or purchase any fish or wildlife or plant taken, possessed,

transported, or sold in violation of any law, treaty, or regulation of the United States. 16 U.S.C.

§ 3372(a)(1).

        19.       The Lacey Act makes it unlawful for any person to make or submit any false

record, account, or label for, account for, or any false identification of, any fish, wildlife, or plant

which has been, or is intended to be: (1) imported, exported, transported, sold, purchased, or

received from any foreign country; or (2) transported in interstate or foreign commerce. 16

U.S.0   §   3372(d).
              Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 6 of 21
              Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 6 of 21



                                             The Conspiracy

        20.      Beginning on an unknown date, but at least as early as April 2015, and continuing

through the present, in the Western District of Texas and elsewhere,

                                       ALEJANDRO CARRILLO,

defendant herein, knowingly combined, conspired, confederated, and agreed with others known

and unknown, including CC-i, CC-2, CC-3, and CC-4 to commit certain offenses against the

United States, that is:

                    a. to fraudulently and knowingly import and bring into the United States,
                          merchandise, namely wildlife, including CITES-protected wildlife,
                          contrary to laws and regulations of the United States, and receive, conceal,
                          buy, sell, and in any manner facilitate the transportation, concealment, and
                          sale of such merchandise after importation, knowing the same to have
                          been imported and brought into the United States contrary to laws and
                          regulations of the United States, by, among other things, knowingly failing
                          to make the required declaration and obtain the required authorization to
                          import such items into the United States, in violation of Title 18, United
                          States Code, Section 545;

                    b. to knowingly import, export, transport, sell, receive, acquire, and purchase
                       wildlife with a market value in excess of $350, knowing that such wildlife
                          was taken, possessed, transported, and sold in violation of laws, treaties,
                          and regulations of the United States, in violation of Title 16, United States
                          Code, Sections 3372(a)(l) and 3373(d)(l)(B); and

                    c. to knowingly make and submit a false record, account, and label for, and
                       false identification of, wildlife, including CITES-protected wildlife, that
                       had been and was intended to be imported and exported, in violation of
                       Title 16, United States Code, Sections 3372(d) and 3373(d)(3)(A)(i).

                                Manner and Means of the Conspiracy

                The manner and means by which CARRILLO and his co-conspirators sought to

accomplish the objects and purposes of the conspiracy included, among others, the following:

       21.      In furtherance of the conspiracy and to effect the illegal objects thereof,

CARRILLO and others known and unknown, including the suppliers, sold and purchased and



                                                    6
          Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 7 of 21
           Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 7 of 21



assisted in the sale and purchase of endangered and protected wildlife, including the species

identified above.

        22.        In furtherance of the conspiracy and to effect the illegal objects thereof,

CARRILLO and others known and unknown, including the suppliers, used social media to offer

wildlife for sale and to negotiate the terms of the sale and delivery with U.S.-based customers.

        23.    In furtherance of the conspiracy and to effect the illegal objects thereof,

CARRILLO and others known and unknown, including the suppliers, transported and assisted in

the transportation of wildlife between the United States and Mexico.

        24.    In furtherance of the conspiracy and to effect the illegal objects thereof, after the

suppliers and customers agreed to a sale, the suppliers arranged for the wildlife to be transported

to Juarez, Mexico, where CARRILLO picked up the wildlife and transported it to his residence

in El Paso, Texas, via automobile, including a 2017 Mercedes Benz, Series 300, Model GLC

withVIN#: WDCOG4JBOHF15O4O6, bearing Texas license plate 7NXZH, which CARRILLO

drove across the U.S.-Mexico border through the SENTRI Lane.

        25.    In furtherance of the conspiracy and to effect the illegal objects thereof,

CARRILLO received a "crossing fee" for each border crossing, the amount of which depended

on the number of animals transported, the size of the package(s), and, in some cases, the risk of

being detected by the authorities.

        26.    In furtherance of the conspiracy and to effect the illegal objects thereof, at his

residence, CARRILLO removed the animals from their packaging. CARRILLO would

photograph any dead animal(s) and send the photo(s) to the supplier. CARRILLO then re-

packaged the live animals and shipped them to the customer via U.S. Postal Service or private

courier service.
                 Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 8 ot 21
                 Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 8 of 21



           27.      Beginning on a date not later than April 2015 and continuing through the present

day, CARRILLO transported endangered and protected wildlife across the U.S.-Mexico border

several times per week and, on occasion, more than once per day. During that time period,

CARRILLO transported wildlife with a market value in excess of $3,500,000. During that time

period, CARRILLO was paid more than $92,000 to transport wildlife across the U.S.-Mexico

border.

                                              OVERT ACTS

           28.      In furtherance of the conspiracy and in order to effect the objects thereof,

CARRILLO and his co-conspirators committed the following overt acts, among others, in the

Western District of Texas and elsewhere:

                      April 2015 sale and   smule of wildlife to U.S. Customer 1
           Overt Act 1: On or about and between April 21, 2015, and April 23, 2015, CC-2 sold

wildlife, including but not limited to 3 protected Abronia lizards, 50 frogs, and 27 salamanders,

to U.S. Customer 1.

           Overt Act 2: On or about and between April 21, 2015, and April 23,2015, CARRILLO

and CC-2 electronically messaged each other regarding the sale of wildlife to U.S. Customer 1,

stating:

           CARRILLO: When will yOu be sending again? Have you already sent the
                     turtles?

           CC-2:           I was going to send today, but there was a problem with the frogs.
                           They [turtles and frogs] will be sent tomorrow.

           CARRILLO: I am going to call [U.S. Customer 1] and ask him to send more
                     money. [To take them across the border] is 500 pesos per box of
                     frogs.
          Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 9 ot 2].
          Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 9 of 21



       Overt Act 3: On or about April 23, 2015, CARRILLO transported the lizards, frogs, and

salamanders from Mexico into the United States.

       Overt Act 4: On or about April 23, 2015, CARRILLO shipped the lizards, frogs, and

salamanders from El Paso, Texas, to U.S. Customer 1 in California.

       Overt Act 5: On or about and between April 22, 2015, and April 24, 2015, CC-2 and

U.S. Customer   1   sent electronic payments to CARRILLO totaling approximately $351.

                    May 2015 sale and smule of wildlife to U.S. Customer 2

       Overt Act 6: On or about and between May 12, 2015, and May 19, 2015, CC-3 sold

wildlife, including but not limited to 6 Abronia lizards, to U.S. Customer 2.

       Overt Act 7: On or about and between May 12, 2015, and May 19, 2015, CARRILLO

and CC-3 electronically messaged each other regarding transport of the wildlife to Juarez,

Mexico, for CARRILLO to pick up and transport into the United States. As part of this

discussion, they stated:

       CC-3:                   [referring to a photograph he sent to CARRILLOII This is the other
                               Mesaspis [lizards]. The package is already in Juarez.

       CARRILLO:               I am upset with [U.S. customer]. He sent $47, not $50.

       CC-3:                   I will send you the $3, or more Abronia.

        CARR.ILLO:             We take all the risk. [U.S. Customer] should have sent the
                               $50.

        CC-3:                  Getting and transporting the animals is risky.

        CARIULLO:               Yes, very.

        Overt ActS: On or about May 16, 2015, U.S. Customer 2 electronically transferred

$150 to CARRILLO for the May 2015 transport and shipment of Abronia lizards.
          Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 10 ot 21
          Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 10 of 21



       Overt Act 9: On or about May 19, 2015, CARRILLO received a shipping label from

U.S. Customer 2 electronically.

       Overt Act 10: On or about May 19, 2015, CARRILLO shipped the Abronia lizards from

El Paso, Texas, to U.S. Customer 2 in Tennessee.




                     January and February 2016 sales and smuggling of
                                  wildlife to U.S. Customer 3

       Overt Act 11: On or about January 23, 2016, CARRILLO and CC-i electronically

messaged each other regarding a planned sale, stating:

       CC-i:          I live in Mexico City and have a commercial business that sells animals. I
                      am able to transport them within Mexico, but needed them to "cross
                      crooked." You can pick up the animals in Juarez.

       CARRILLO: It will be $700 to cross the animals. Crossings of this quantity of animals
                 is difficult because the heat makes it difficult to hide the animals and the
                 officers check more often.

       Overt Act 12: On or about and between January 23, 2016, and February 25, 2016, CC-i

sold wildlife, including but not limited to 2 Mexican spotted wood turtles, 23 boa constrictors,

and 2 Mexican spiny-tailed iguanas, to U.S. Customer 3.

       Overt Act 13: On or about January 23,2016, CARRILLO transported the turtles,

snakes, and iguanas from Mexico into the United States.

       Overt Act 14: On or about January 23, 20i6, CARRILLO shipped the turtles, snakes,

and iguanas from El Paso, Texas, to U.S. Customer 3 in Florida.

       Overt Act 15: On or about February 25, 2016, CC-i electronically transferred $920 to

CARRILLO via PayPal.




                                                10
          Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 11 of 21
          Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 11 of 21



                  January 2016 sale and smuE2lin2 of wildlife to U.S. Customer 4

       Overt Act 16: On or about and between January 14, 2016, and January 25, 2016, CC-i

sold wildlife, including but not limited to Central American river turtles, to U.S. Customer 4.

       Overt Act 17: On or about January 14, 2016, CARRILLO, CC-i, and U.S. Customer 4

electronically messaged each other regarding a sale of Abronia and turtles, stating:

       Carrillo:               For Abronias, the crossing is $110, so for tomorrow's shipping, we
                               are talking $320, total.

       U.S. Customer 4:        Really, I don't understand why the turtles shipping is 150. I
                               thought I already paid 550 for the crossing plus the actual shipping.

       CARRILLO:               No, to cross the tres lomos [turtles] was quite an ordeal and then I
                               was not expecting those 12 chopos [turtles]. I had to make 3 trips.
                               The box is quite heavy and, on top of that, those chopos bite hard. I
                               had to improvise yesterday with all the animals. Those 2 tres lomos
                               are big and heavy, so let's play by the rules. I really risk a lot by
                               crossing things. Yesterday, it was pretty scary with those 2
                               monsters.

       Overt Act 18: On or about January 25, 2016, U.S. Customer 4 and CARRILLO

electronically messaged each other about transport of turtles and monitor lizards from JuareL

CARRILLO instructed U.S. Customer 4 to package the turtles, and ensure that the turtles were

put into socks.

       Overt Act 19: On or about January 25, 2016, CARRILLO transported turtles from

Mexico into the United States.

       Overt Act 20: On or about January 25, 2016, CARRJLLO shipped turtles from Texas to

U.S. Customer 4 in Missouri.

       Overt Act 21: On or about January 25, 2016, U.S. Customer 4 electronically transferred

$550 to CARRILLO via MoneyGram.




                                                 11
           Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 12 01 21
           Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 12 of 21



              September2016 sale of wildlife to Cooperatin2 Private Individual 1

         Overt Act 22: On or about and between September 16, 2016, and September 22, 2016,

CC-4 sold wildlife, including but not limited to Central American river turtles, to Cooperating

Private Individual I ("CPI-1") for $1,650.

         Overt Act 23: On or about September 16,2016, CC-4 and CPI-1 electronically

messaged each other regarding the sale of the turtles in which CC-4 stated that the payment

should be split between CC-4 and CARRILLO, who CC-4 described as his "middle-man in El

Paso."

         Overt Act 24: On or about September 17, 2016, CPI-1 electronically transferred $800 to

CARRILLO via PayPal.

         Overt Act 25: On or about September 22, 2016, CARRILLO transported turtles from

Mexico into the United   States.


         Overt Act 26: On or about September 22, 2016, CARRILLO shipped turtles from Texas

to CPI-1 in Oklahoma.

          January 2017 sale and sinuEgling of wildlife to U.SCjistomers 56, and 7

         Overt Act 27: On or about and between January 17, 2017, and January 19,2017, CC-i

and CC-4 sold wildlife, including but not limited to Terrestrial arboreal alligator 1izard Spiny

headed tree frogs Red lipped arboreal alligator lizards, Morelet's alligator lizards, Alligator

lizards Helmeted iguanas, Bocourt's arboreal alligator lizards, Yucatan spiny-tailed iguanas,

Conehead lizards and Bromelaid arboreal alligator lizards, to U.S. Customers 5, 6, and 7.

         Overt Act 28: On or about January 18, 2017, CARRILLO and CC-i electronically

messaged each other regarding a sale of the species listed in Overt Act 27, stating:




                                                 12
           Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 13 of 21
           Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 13 of 21



          CC-i:         [CC-4] insisted on shipping everything in one trip. I will get the [animals]
                        and ship them to Juarez on Monday. Profepa [Mexican authorities] was
                        checking and opening packages and I do not want a hard time.

          CARRILLO: The stuff you sent is safe.

          Overt Act 29: On or about January 18, 2017, CC-4 sent an electronic message to

CARRILLO listing all the animals contained in the latest package, instructions on which

customer was to receive which animal, and which customer was going to pay for the transport

and shipping.

          Overt Act 30: On or about and between January 18, 2017, and January 19, 2017,

CARRILLO transported packages containing wildlife from Mexico into the United States.

          Overt Act 31: On or about January 19, 2017, CARRILLO shipped wildlife from El

Paso, Texas, to U.S. Customer 5 in Florida, U.S. Customer 6 in Florida, and U.S. Customer 7 in

California.

          Overt Act 32: On or about and between January 18, 2017, and January 23, 2017, U.s.

Customers 5,6, and 7 electronically transferred money to CARRILLO in amounts totaling

$1,034.

                   July 2017 sale and smulin2 of wildlife to U.S. Customer 8

          Overt Act 33: On or about July 25, 2017, CC-4 sold wildlife, including but not limited

to 6 toucans, to U.S. Customer 8.

          Overt Act 34: On or about July 25, 2017, CARRILLO and CC-4 electronically

messaged each other regarding the transport of toucans, stating:

          CC-4:         Will you cross toucans for $75 [per bird]? It would be the same as
                        crossing reptiles, they would be in a box.

       CARRILLO: $85 [per bird] and tape their beaks so they do not make noise and tie them
                 up very well.



                                                  13
           Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 14 ot 21
           Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 14 of 21



        Overt Act 35: On or about August 2, 2017, U.S. Customer 8 electronically transferred

$410 to CARRILLO.

        Overt Act 36: On or about August 3, 2017, CARRILLO transported toucans from

Mexico into the United States.

        Overt Act 37: On or about August 3, 2017, CARRILLO shipped toucans from El Paso,

Texas, to U.S. Customer 8 in Nevada.

     November 2017 sale and smulin2 of wildlife to Cooperatiiuz Private Individual 2

        Overt Act 38: On or about and between November 7, 2017, and November 16, 2017,

CC-i sold wildlife, including but not limited to       15   Belle's false salamanders, to CPI-2 for $1200.

        Overt Act 39: On or about November 9,2017, CPI-2 electronically transferred $262 to

CARRILLO for the transport and shipping of salamanders.

        Overt Act 40: On or about November 15,2017, CARRILLO labeled the package

containing salamanders shipped to CPI-2 with the following false return address: "Oscar

Miranda, 1701 Hawkins Blvd., El Paso, Texas 79925."

        Overt Act 41: On or about November 15,2017, CARRILLO transported salamanders

from Mexico into the United States and shipped the salamanders from El Paso, Texas, to CPI-2

in Iowa.

        All in violation of Title 18, United States Code, Section 371.


                                          COUNTS 2-8
                                  Smuggling into the United States
                                     (18 U.S.C. § 545 and 2)


        Paragraphs   1   through 19 of Count   1   of the Grand Jury's Indictment are incorporated

herein by reference as if set forth in their entirety.



                                                      14
          Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 15 ot 21
          Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 15 of 21



        On or about the dates listed below, each date representing a separate count, in the

Western District of Texas and elsewhere,

                                   ALEJANDRO CARRILLO,

defendant herein, did knowingly import and bring into the United States, merchandise,

specifically the protected wildlife listed below, contrary to laws and regulations of the United

States, and received, concealed, bought, sold, and in any manner facilitated the transportation,

concealment, and sale of such merchandise after importation, knowing the same to have been

imported and brought into the United States contrary to laws and regulations of the United

States, by, among other things, knowingly failing to make the required declaration and obtain the

required authorization to import such items into the United States, in violation of Title 16, United

States Code, Section 1538(e); and Title 50, Code of Federal Regulations, Sections 14.11, 14.52,

and 14.61.

 COUNT DATES                                     WILDLIFE

 2           April 23, 2015                      Red lipped arboreal alligator lizard (Abronia
                                                 lythrochila); Imbricate alligator lizard (Barisia
                                                 imbricate); and alligator lizard (Mesaspis sp.)

 3           May 19, 2015                       Red-lipped arboreal alligator lizard (Abronia
                                                lythrochila); Abronia sp.; Mexican spiny-tailed
                                                iguana (Crenosaurapectinate); Lepidophyma sp.,
                                                Coryrophanes sp., Gerrhonotus sp.; Terrestrial
                                                arboreal alligator lizard (Abronia graminea);
                                                Abronia smithi; Yucatan spiny-tailed iguana
                                                (Crenosaura defensor)

4            January 23, 2016                   Conunon boa (Boa constrictor imperator);
                                                Mexican spotted wood turtle (Rhinoclemmys
                                                rubida); Mexican spiny-tailed iguana
                                                (Ctenosaura pectinate); Abronia sp.; Narrow-
                                                bridged musk turtle (Claudius angustatus);
                                                Central American river turtle (Derrnaremys
                                                mawii); Coiyrophanes sp.


                                                15
      Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 16 ot 21
      Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 16 of 21



COUNT DATES                                  WILDLIFE

5        Sept 22, 2016                       Central American river turtle (Dermatemys
                                             mawii); Mexican spotted wood turtle
                                             (Rhinoclemmys rubida), Giant homed lizard
                                             (Phrynosoma asio); Bromeliad arboreal alligator
                                             lizard (Abronia taeniata); Deppe's arboreal
                                             alligator lizard (Abronia deppii); Red-lipped
                                             arboreal alligator lizard (Abronia lythrochila);
                                             Minor lizard (Sceloporus minor); Yucatan box
                                             turtle (Terrapene Carolina yucatana)

6        January 18, 2017 January 19,        Terrestrial arboreal alligator lizard (Abronia
                                             graminea); Spiny-headed treefrog (Anotheca
         2017                                spinose); Red-lipped arboreal alligator lizard
                                             (Abronia lythrochila); Morelet's alligator lizard
                                             (Mesaspis moreletii); Gerrhonotus sp.; Bocourt's
                                             arboreal alligator lizard (Abronia vasconcelosi);
                                             Yucatan spiny-tailed iguana (Ctenosaura
                                             defen&or); Corytophanes sp., Bromeliad arboreal
                                             alligator lizard (Abronia taeniata); Laemanctus
                                             sp.

7        August 3, 2017                      Mexican spiny-tailed iguana (Ctenosaura
                                             pectinate); Northeastern spinytail iguana
                                             (Ctenosaura acanthura); Mexican giant musk
                                             turtle 'lomos' (Staurotypus triporcatus); Keel
                                             billed toucan (Ramphastos sulfuratus)


8        Nov 15, 2017                        Bell's false brook salamander (Isthmura belli);
                                             Keel billed toucan (Ramphastos sulfuratus);
                                             Mexican spotted wood turtle (Rhinoclemmys
                                             rubida); Mexican homed lizard (Phrynosoma
                                             Taurus); Narrow-bridged musk turtle (Claudius
                                             angustatus); Abronia sp., Crotalus sp.



    All in violation of Title 18, United States Code, Sections 545 and 2.




                                             16
          Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 17 ot 2].
          Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 17 of 21



                                            COUNTS 9-12
                                         Wildlife Trafficking
                 (16 U.S.C. § 3372(a)(1) and 3373(d)(1)(B); and 18 U.S.C. § 2)

        Paragraphs 1 through 19 of Count 1 of the Grand Jury's Indictment are incorporated

herein by reference as if set forth in their entirety.

        On or about the dates listed below, each date representing a separate count, in the

Western District of Texas and elsewhere,

                                     ALEJANDRO CARRILLO,

defendant herein, did knowingly engage in conduct that involved the sale and purchase of, offer

of sale and purchase of and intent to sell and purchase wildlife with a market value in excess of

$350 and did knowingly import, export, transport, sell, receive, acquire, and purchase wildlife,

specifically the wildlife listed below, with a market value in excess of $350, and did aid and abet

in the same, knowing that such wildlife was transported and sold in violation of the laws,

treaties, and regulations of the United States, to wit, the Endangered Species Act, Title 16,

United States Code, Section 1538(c)(l); Title 50, Code of Federal Regulations, Sections 14.11,

14.52, and 14.61; and Title 18, United States Code, Section 545.

 COUNT        DATE                                          WILDLIFE

 9            January 25, 2016                              Central American river
                                                            turtle (Dermatemys
                                                            mawil)
 10           July 27, 2016                                 Rhinoceros iguana
                                                            (Cyclura cornuta)
 11           September 16, 2016                            Central American river
                                                            turtle (Dermatemys
                                                            mawii)
 12           September 15, 2017                            Campbell's alligator lizard
                                                            (Abronia campbelli)




                                                   17
           Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 18 of 21
           Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 18 of 21



         All in violation of Title 16, United States Code, Sections 3372(a)(1) and 3373(d)(1)(B);

and Title 18, United States Code, Section 2.


                                         COUNT 13
                                    False Wildlife Record
                (16 U.S.C. § 3372(d)(1) and 3373(d)(3)(A)(i); and 18 U.S.C. § 2)

         Paragraphs   1   through 19 of Count 1 of the Grand Jury's Indictment are incorporated

herein by reference as if set forth in their entirety.

         On or about June 12, 2016, in the Western District of Texas and elsewhere,

                                       ALEJANDRO CARRILLO,

defendant herein, did knowingly make and submit, and caused to be made and submitted, a false

record, account, and label, for wildlife and plants, to wit a Customs declaration form PS2976,

which stated the content of a package was "figurine," when in fact and in truth, the package

contained a protected cactus listed in CITES Appendix II.

         All in violation of Title 16, United States Code, Sections 3372(d)(1) and

3373(d)(3)(A)(i); and Title 18, United States Code, Section 2.



                           LACEY ACT FORFEITURE ALLEGATIONS
                             (16 U.S.C. § 3374 and 28 U.S.C. § 2461)

The GRAND JURY further alleges:

    1.       Upon conviction of the offenses alleged in Counts 9 through 13 of this Indictment,

the defendant

                                      ALEJANDRO CARRILLO,

shall forfeit to the United States pursuant to Title 16, United States Code, Section 3374, Title 18

United States Code Section 981(a)(l)(C), and Title 28, United States Code, Section 2461(c), (1)

all fish or wildlife or plants imported, exported, transported, sold, received, acquired, or

                                                   18
            Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 19 of 21
            Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 19 of 21



purchased during the commission of the offense; and (2) all vessels, vehicles, and other

equipment used to aid in the exporting, transporting, selling, receiving, acquiring, or purchasing

of fish or wildlife plants in the commission of the offense. The property to be forfeited includes,

without limitation:

                a. All fish or wildlife seized from Carrillo or 132 New Orleans Drive, El Paso,
                   TX 79912, pursuant to search warrant executed on or about December 11,
                     2019;

                b. 2017 Mercedes Benz, Series 300, Model GLC with V1N:
                   WDCOG4JBOHF15O4O6, bearing Texas license plate 7NXZH;

                c. Residence located at 132 New Orleans Drive, El Paso, TX 79912

       2.       If any of the property identified as being forfeitable pursuant to Title    16, United

States Code, Section 3374, as a result of any act or omission of the defendant:

                a.      cannot be located upon the exercise of due diligence;

                b.      has been transferred or sold to, or deposited with a third party;

                c.      has been placed beyond the jurisdiction of the Court;

                d.      has been substantially diminished in value; or

                e.      has been co-mingled with other property which cannot be divided without
                        difficulty;

it is the intent of the United States, pursuant to Title 21, United   States   Code, Section 853(p), as

incorporated by Title 16, United States Code, Section 3374(b) and Title 28, United States Code,

Section 2461(c), to seek forfeiture of any other property of the defendant, up to the value of the

property described in Paragraph 1(a) (c), above.

       All pursuant to Title 16, United States Code, Section 3374.




                                                   19
             Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 20 of 21
             Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 20 of 21



                          SMUGGLING FORFEITURE ALLEGATION
                         (18 U.S.C. § 981(a)(1)(C) and 28 U.s.c § 2461(c))

        The GRAND JURY further alleges:

        1.       As the result of committing the offenses alleged in Counts 2 through 8 of this

Indictment, the defendant,

                                    ALEJANDRO CARRILLO,

shall forfeit to the United States, pursuant to 18 U.S.C.   §   981(a)(1)(C) and 28 U.S.0 § 2461(c),

any property, real or personal, which constitutes or is derived from proceeds traceable to the

defendant's trafficking of wildlife. The property to be forfeited includes, without limitation:

                 a. All fish or wildlife seized from Carrillo or 132 New Orleans Drive, El Paso,
                    TX 79912, pursuant to search warrant executed on or about December 11,
                     2019;

                 b. 2017 Mercedes Benz, Series 300, Model GLC with VIN#:

                     WDCOG4JBOHF15O4O6, bearing Texas license plate 7NXZH; and

                c. Residence located at 132 New Orleans Drive, El Paso, TX 79912.

       2.       If any of the above-described forfeitable property, as a result of any act or

omission of the defendant

       a.       cannot be located upon the exercise of due diligence;

       b.       has been transferred or sold to, or deposited with, a third person;

       c.       has been placed beyond the jurisdiclion of the Court;

       d.       has been substantially diminished in value; or

       e.       has been commingled with other property which cannot be divided without

       difficulty;




                                                 20
           Case 3:19-cr-03932-DB Document 3 Filed 12/04/19 Page 21 of 21
           Case 3:20-cr-00920-DB Document 1-1 Filed 02/24/20 Page 21 of 21



it is the intent of the United States, pursuant to 21 U.S.C.   §   853(p), as incorporated by 28 U.S.C.

§   2461(c), to seek forfeiture of any other property of the defendant up to the value of the above-

described forfeitable property.

         All pursuant to Title 18, United States Code, Section 981; Title 21, United States Code,

Section 853; and Title 28, United States Code, Section 2461.



                                               A TPUPUALS1QNATUR
                                                   EDACTE PURSUAJITTO
                                                                               OF 2(X)2
                                               FOREPERSON OF THE GRAND JURY



                                               JEAN E. WILLIAMS
                                               DEPUTY ASSISTANT ATFORNEY GENERAL
                                               ENVIRONMENT AND NATURAL
                                               RESOUCES DIVISION


                                     By:
                                               Gaiy N. Donr
                                               Trial Attorney
                                               Environmental Crimes Section
                                               U.S. Department of Justice




                                                  21
